FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR FUENTES,                                  No. 09-70482

               Petitioner,                       Agency No. A072-255-390

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Victor Fuentes, a native and citizen of Honduras, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Fuentes’ motion to reopen as

untimely, see 8 C.F.R. § 1003.2(c)(2), and Fuentes did not demonstrate that he was

entitled to equitable tolling, see Iturribarria, 321 F.3d at 897.

      Fuentes’ contention that the BIA abused its discretion by making cursory

statements is not supported by the record. We need not address Fuentes’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                09-70482